Citation Nr: 0726778	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  03-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a right hip injury, and if so, whether the 
reopened claim should be granted.

2.  Entitlement to service connection for defective hearing.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for residuals of a 
right ankle injury.

6.  Entitlement to service connection for left Achilles 
tendinitis.

7.  Entitlement to service connection for a right 
patellofemoral disorder, claimed as residuals of a right knee 
injury.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1979 to April 1982.  
She subsequently had a number of years in the Reserves.  Her 
primary MOS was as a lifting and loading equipment operator.

This appeal to the Board of Veterans Appeals (Board) was 
brought from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in December 2002.

In June 1990, the VARO had denied the veteran's initial claim 
for service connection for a right hip injury.  She did not 
file a timely appeal, and hence that decision was final.  She 
requested reopening of the claim in 2002.  

In accordance with the holding of the U.S. Court of Appeals 
for Veterans Claims (Court) in Barnett v. Brown, 8 Vet. App. 
1 (1995), whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
(the Board does not have jurisdiction to review the claim on 
a de novo basis in the absence of a finding that new and 
material evidence has been submitted).




Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim of service connection for residuals of a right hip 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

The veteran was scheduled for a videoconference hearing 
before the Board at the RO in April 2006; she cancelled that 
hearing.

In May 2006, the Board remanded the case for development of 
the evidence to include acquisition of additional service and 
post-service medical records, certification of periods of and 
records from reserve service, and VA examinations.



FINDINGS OF FACT

1.  In a rating decision in June 1990, the RO denied service 
connection for  right hip injury; that decision was not 
appealed, and became final.

2.  The additional evidence added to the record since the 
June 1990 decision, by itself and/or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for a right hip injury, and raises a possibility 
of substantiating that claim.

3.  On the merits of the reopened claim, the competent and 
probative medical evidence of record preponderates against a 
finding that the veteran currently has residuals of a right 
hip injury which is due to any incident in active military 
service or any disability of service origin.


4.  The veteran does not now manifest defective hearing 
disability including  of service origin and sensorineural 
hearing loss, as an organic disease of the nervous system, is 
not shown to have been manifested to a compensable degree 
within one year after separation from service.

5.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has peripheral neuropathy which is due to any incident in 
active military service or any disability of service origin.

6.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has a left shoulder disorder which is due to any incident in 
active military service or any disability of service origin.

7.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has residuals of a right ankle injury which are due to any 
incident in active military service or any disability of 
service origin.

8.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has left Achilles tendinitis which is due to any incident in 
active military service or any disability of service origin.

9.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has residuals of a right knee injury, including a right 
patellofemoral disorder, which are due to any incident in 
active military service or any disability of service origin.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 1990 VARO 
determination wherein the RO denied service connection for a 
right hip injury disorder is new and material, and the 
appellant's claim is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2006).

2.  A right hip injury was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101, 1131, 5103, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2006).  

3.  Hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2006).

4.  Peripheral neuropathy was not incurred in or aggravated 
by active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101, 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

5.  A left shoulder disorder disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 101, 1131, 5103, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  

6.  Residuals of a right ankle injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 101, 
1131, 5103, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  

7.  Left Achilles tendinitis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 101, 
1131, 5103, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  

8.  A right knee injury, to include a right patellofemoral 
disorder, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 1131, 5103, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed her initial claim for service connection 
for the herein concerned disorders (except with regard to the 
right hip disorder which will be detailed below) in August 
2002.  The RO provided pre-adjudication VCAA notice by 
letters dated in August 2002 and October 2002.  The RO also 
entered into the file a number of treatment and examination 
records including as specifically designated by the veteran.  
The veteran was notified of what was of record and what 
additional evidence was needed to substantiate the claim.  

A rating action by the VARO in December 2002 denied her 
claim, and the veteran was so informed.  She filed a notice 
of disagreement in January 2003.  An SOC was issued in 
February 2003.  The veteran filed her Substantive Appeal, on 
a VA Form 9, in February 2003.  An SSOC was issued in August 
2005, as well as additional correspondence.  The Board 
remanded the case in May 2006, after which additional 
evidence was subsequently submitted.  Throughout, SSOC's and 
letters have comprehensively informed her of what action was 
being taken, what evidence was of record, and what was 
required.  She has responded with additional data.   

In the aggregate, in one way or another since she filed the 
claim, the veteran has been notified that VA would obtain 
pertinent data to include VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
her behalf.  She was asked to submit more evidence, to 
include any in her possession.  The notice included the 
general effective date provision for the claims, that is, the 
date of receipt of the claims.   

Any absence of information was harmless error, and to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the appellant in proceeding with the present 
decision, because the RO provided the information required by 
Dingess in the February 2007 SSOC.  In addition, she has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders, supra.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  With regard to timing notifications, 
these appear to have been timely, and any defect with respect 
to timing was harmless error.  See Mayfield, supra.  She was 
advised of her opportunities to submit additional evidence, 
after which additional data was obtained and entered into the 
record.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  She has indicated that she 
had no other information or evidence to give VA to 
substantiate her claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims file, and that 
neither he nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
further remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  



II.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Active military, naval, or 
air service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
(INACDUTRA) which the individual concerned was disabled from 
an injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals are 
incompetent to render medical conclusions, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); however , a lay statement 
may be made which relays the visible symptoms of a disease or 
disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Federal Circuit 
has also held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  See also Sklar v. Brown, 5 Vet. 
App. 140 (1993) (noting that a medical opinion which fails to 
provide a basis for the opinion may be accorded less weight).

The Board is obligated to determine the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  38 U.S.C.A. § 7104(d); Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board has the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
supra; see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."

The Board further notes that evidence consisting of 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence."  Leshore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Also, neither the Board nor a layperson can render opinions 
requiring medical expertise. Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, supra.

The lack of affirmative evidence in the file could be 
overcome by the presence of definitive or probable opinion as 
to causation.  However, service connection may not be based 
on a resort to speculation or even remote possibility.  38 
C.F.R. § 3.102.  See Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by a 
particular exposure is insufficient to establish service 
connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Factual Background and Analysis

A.  Right hip injury

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was initially filed in 2002, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, supra; 
see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. 
§§ 5108, 7104(b).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

With regard to the veteran's right hip, initially, the Board 
reiterates that the service connection claim pertaining to 
her right hip was the subject of a previous final denial in 
June 1990.  At the time of the 1990 decision, the RO noted 
that service medical records dated from 1981 onward, and that 
these might be incomplete but that treatment for a right hip 
injury in a fall from bleachers was not of record; and that 
she later had right hip complaints but no confirmation of 
fracture.  It is unclear whether the copy of the right hip X-
ray report from 1979 was of record at that time.  The RO 
denied service connection for a right hip disability on the 
basis that there were no residuals of any in-service injury 
incident.  The veteran was advised of the denial of the claim 
and did not appeal it.  The 1990 VARO rating decision 
therefore became final based upon the evidence then of 
record.

However, the claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
1990, which was the last final adjudication which disallowed 
the veteran's claim.

The appellant's claim initially turns upon the legal issue as 
to whether any of the evidence submitted since 1990 is new 
and material as to the central issue of whether claimed right 
hip disability was incurred or aggravated in service.  

Since the veteran's effort to reopen her claim in 2002, 
additional evidence has included service records from her 
extensive reserves periods as well as private as well as VA 
medical evaluations relating to post-service right hip 
problems and findings.  Also introduced into the file is a 
copy of the in-service report of a right hip X-ray in 1979 
which clearly identifies the presenting problem of her having 
fallen from bleachers at that time.  And while the X-ray 
itself was reportedly negative, it clearly documents the 
primary traumatic premise on which she has made her claim.  
This evidence presented in the aggregate in this case since 
1990 is new, in the sense that it was not previously of 
record.  And, when considered with the previous evidence of 
record, it relates to unestablished fact(s) necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.

Therefore, the Board finds that the evidence received in 
conjunction with the service connection claim for a right hip 
disability is new and material.  Having found that the 
evidence is new and material, further adjudication of the 
claim on the merits is warranted.  See Kehoskie v. Derwinski, 
2 Vet. App. 31 (1991).

The Court, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
established new requirements regarding the VCAA notice and 
reopening claims.  Clearly, in this matter, the RO amply 
advised the veteran as to the basis for the previous denial 
and the necessary evidence to reopen her claim and obtain 
benefits.  The Board herein approves the reopening of the 
claim and, to the extent that the VARO has substantively 
addressed her claim with regard to right hip on the basis of 
all evidence of record, the veteran has been extended every 
possible procedural benefit.

A report of the veteran's entrance examination is not of 
record.  There is nothing else of record relating any of her 
claimed current problems with pre-service origin, and she is 
not claiming aggravation but rather incurrence.  

Service medical records now in the file confirm that in 
August 1979 she reportedly fell off bleachers at Ft. Leonard 
Wood, and her right hip hurt when she ran.  X-rays were 
negative for a fracture.

On a report of a physical examination in June 1981, she gave 
a negative history of fractures; no signs were noted of right 
hip problems.

In January 1982, the veteran complained of right hip, thigh 
and knee pain for 5 days.  The pain was in the medial 
anterior groin area to the thigh, part of the right knee and 
ankle.  The lateral malleolus of the right ankle was filled 
with fluid.  Sartorius muscle strain was diagnosed, as well 
as a possible ganglion for which padded boots or tennis shoes 
were recommended.  

In February 1982, she complained of right hip pain which ran 
down the thigh to the knee.  She said she had had this for 3 
weeks.  X-rays were negative as were most clinical findings 
except for painful abductors.  Although a diagnosis was not 
made, she was put on crutches and restrictions for 7 days.  
She returned to the facility two weeks later and stated that 
the pain had improved until the day before when she again 
fell.  She had pain on flexion of the hip and rotations.  
Again hip X-rays were negative, but with the limitations in 
several muscles, it was felt she had adductor strain, or 
possible pubic ramus or femoral shaft stress fracture.  The 
examiner felt that the X-rays showed a questionable stress 
fracture of the proximal half of the femur.  She was to do no 
running for 10 days.  The physical profile limitation was 
first at 14 days and then five more days were added.

In April 1982, she complained of right hip and ankle pain.  
She had been unable to do some PT.  The examiner noted she 
did not limp.  Range of motions were full although she had 
vague complaints of pain on moving some muscles.  No 
diagnosis was made for the right hip complaints.

On the separation examination in April 1982, she only 
mentioned the history of a possible stress fracture.  She had 
been cleared by the orthopedic department.

On a reserves physical examination in June 1986, the veteran 
was noted to have decreased external rotation of the left 
hip, while hip and knee flexed, to 0-30 degrees.  She also 
gave a history of having been hospitalized for an injury to 
her right hip and having a baby.

On a reserves retention physical examination in June 1990, 
the veteran reported that she had injured her right hip in 
"1978" when she fell from some bleachers.  She had not had 
surgery but was discharged after 2 days with a cane.  She had 
had pain along the lateral right hip since with running and 
fast walking, prolonged standing or sitting with pressure on 
the right hip for which she took Tylenol and used Ben gay.  
She had seen the VA physician in May 1990 and he had given 
her Motrin which helped the pan but did not prevent it.  She 
also had tingling in the 1st and 2nd toes (plantar surface) 
but no weakness, and no back pain.  On examination, she was 
found to have some decreased motions due to right hip pain.  
It was felt that she had questionable bursitis, 1st degree, 
with right hip rotation and flexion.  She was scheduled to be 
seen in July 1990 by VA for a better orthopedic evaluation in 
relationship to the retention question.  In the meantime, she 
was given a limited profile to expire in December 1990.

On a reserves physical examination in February 1994, there 
was no complaint or clinical finding of any residuals of a 
right hip injury.

On a reserve physical examination in March 1999, she reported 
that she had a history of cramps in her legs.  There was no 
history or clinical findings of right hip problems.

On the veteran's "5 year's" reserves physical examination 
in September 1999, she had neither complaint nor any clinical 
finding relating to her right hip.  She had a profile for 
"no running".  The veteran said she had been told by her 
orthopedist that if she continued to run should would not be 
able to continue to do so.  Complaints included both knees 
collapsing, but the diagnosis was noted to be "peripheral 
neuropathy."  There was no complaint or finding with regard 
to her right hip.  She checked a history of "swollen 
joints" which she clarified to mean swollen feet 
"(edema?") and ankles and calves when she ran.

When the veteran filed her initial claim for compensation, 
she mentioned only her right hip.  She stated that she had 
been going to a general physician since 1987-1990, but 
indicated he had also seen her about her right hip.

Treatment records were obtained thereafter from private 
physicians including CTV, M.D., reflecting various complaints 
including of joint pain.  She gave a history of having fallen 
in 1979 at Ft. Leonard Wood and fractured her hip.  A 
clinical notation in March 1990 was to the effect that she 
had fallen from bleachers 8 years before.  She had been 
having a dull nagging pain off and on since December 1989.  
On examination, she was able to walk on her heels and toes 
and bend.  She was sent to the diagnostic clinic for X-rays 
of the right femur and lumbosacral spine areas.  

A report of a VA special orthopedic evaluation in February 
2005 are of record.  Her complete right hip history was 
reviewed and summarily recorded.  The veteran said that her 
current right hip pain was as it had been since military, 
sharp pain for which she took Tylenol; she had some problems 
walking even at school where she was a teacher's aide.  She 
reported that she had not seen a physician for the problem.  
On examination of the right hip, there was tenderness to 
palpation at the anterior superior iliac spine and just 
slightly below it.  Range of motions were bilaterally equal 
at 0-100 degrees flexion; 0-15 degrees extension; 0-40 
degrees abduction and adduction; external rotation of 0-40 
degrees; and internal rotation of 0-20 degrees.  She had some  
restriction due to her girth in adduction and rotation.  X-
rays of the right hip were normal.  Diagnosis was "normal 
right hip examination".  In providing an opinion, the 
examiner noted her in-service and post-service complaints, 
her recent care by private physicians, and the current 
findings and concluded that "there is no correlation between 
her current complaint and those areas of concern noted on the 
service medical record entries".

On special VA orthopedic examination in October 2006, the 
veteran was noted to walk with a limp but did not use an 
assistive device.  Her history of right hip complaints was 
noted.  On examination of the right hip, she had good 
rotation of her back from side to side of 60 degrees; she 
could forward flex and touch her toes.  She could extend her 
back 30 degrees.  The right hip had flexion to 110 degrees, 
extension to 10 degrees, external rotation to 40 degrees, and 
internal rotation of 20 degrees.  There was no specific pain 
at the end of movements but some tenderness around the 
greater trochanter.  X-ray of the right hip was normal and 
the examiner concluded that the right hip examination was 
normal.  The board certified examining orthopedist concluded 
that on review of the entire claims folder to include all 
medical records, and a comprehensive examination of the 
veteran, that there was no evidence to suggest that her 
present musculoskeletal issues were at all related to her 
service.   

In assessing the viability of the veteran's claim with regard 
to her right hip, it is acknowledged that she fell from some 
bleachers in 1979 and her right hip hurt at that time.  
However, the clinical findings were not positive of permanent 
osseous injury then or since.  Her right hip complaints since 
then, including while a reservist, do not reflect additional 
service-related injury; the complaints have been duly noted 
above.

To the extent that the lay statement and the veteran's 
comments and testimony purport to show continuity of 
symptomatology since her separation from service, such 
evidence is relevant only where a disorder noted in service 
is not shown to be chronic.  See 38 C.F.R. § 3.303(b).  In 
this case, it is clear that she has had periodic right hip 
complaints of a vague nature since service but there has been 
a relative absence of organic chronicity since then.  See 
38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the 
effect that service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  And while we have no reason to doubt the 
veteran's discussion of her active duty incident, under the 
law, cause and effect of claimed disability are medical 
determinations which she is unqualified to provide.  And in 
fact, in this case, the several qualified medical opinions 
are all to the contrary.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim and that, therefore, the benefit-of-the-
doubt provisions of section 5107(b) are inapplicable with 
regard to her claim right hip disability.

B.  Defective hearing

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2003).

Service connection for a neurological disorder (to include 
sensorineural hearing loss) may also be established based 
upon a legal presumption by showing that the disability was 
manifested to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

A report of the veteran's entrance examination is not of 
record.  There is nothing else of record relating any of her 
claimed current problems with pre-service origin, and she is 
not claiming aggravation but rather incurrence.  

Service medical records show that on a physical examination 
undertaken in June 1981, during the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
0
LEFT
20
10
5
5
0

Service medical records refer to no hearing problems, 
complaints or abnormal findings.  The veteran's MOS with 
heavy machinery such as forklifts may well have exposed to 
her acoustic trauma.  On the separation audiological 
examination in April 1982, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
0
LEFT
20
5
5
5
0

On a reserves physical examination in May 1986, authorized 
audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
15
LEFT
60
5
15
15
5

At the higher frequencies of 6,000 and 8,000 Hertz, decibel 
losses were 30 and 5 in the right ear, 20 and 60 in the left 
ear, respectively.

On a reserves retention physical examination in June 1990, 
authorized audiological evaluation showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
15
15
10
LEFT
10
10
20
25
30

At the higher frequency of 6,000 Hertz, decibel losses were 
70 in the right ear, 25 in the left ear.

On a reserves physical examination in February 1994, 
authorized audiological evaluation showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
10
10
LEFT
0
10
20
20
20

At the higher frequency of 6,000 Hertz, decibel losses were 
15 in the right ear, 20 in the left ear.

On the veteran's "5 year's" reserves physical examination 
in September 1999, authorized audiological evaluation showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
15
20
LEFT
15
10
0
20
30

At the higher frequency of 6,000 Hertz, decibel losses were 
25 in the right ear, 20 in the left ear.

On VA examination in October 2006, the veteran said she had 
had hearing problems since 1990.  She was noted to have had a 
MOS with noise exposure.  As a civilian, she worked in 
education.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
10
LEFT
10
10
0
10
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
The examiner concluded that she had normal hearing.

With regard to the veteran's defective hearing claim, the 
Board has herein enumerated the criteria under which such a 
loss is subject to service connection.  And although the 
veteran may have had exposure to noise in service, and on 
isolated occasions in the past she has had very slight 
increases in pure tone thresholds at various levels, these 
have not been maintained to a chronic level.  


More importantly, she does not now have any substantive 
evidence of hearing loss disability as prescribed under 
pertinent VA standards, including of service origin.  Absent 
any finding of current disability, one of the pivotal 
elements is missing, and accordingly, service connection is 
not in order.


C.  Peripheral neuropathy

Service connection for a neurological disorder (to include 
peripheral neuropathy) may also be established based upon a 
legal presumption by showing that the disability was 
manifested to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

A report of the veteran's entrance examination is not of 
record.  There is nothing else of record relating any of her 
claimed current problems with pre-service origin, and she is 
not claiming aggravation but rather incurrence.  

On a report of a physical examination in June 1981, she gave 
a negative history and no signs were noted of peripheral 
neuropathy.

On the separation examination in April 1982, there was no 
complaint or finding of peripheral neuropathy.  

On reserves physical examinations in June 1986, June 1990, 
and February 1994, there was no complaint or clinical finding 
of peripheral neuropathy.

A private physician's chit asking that the veteran be 
permitted to walk rather than run during PT is of record, 
dated in April 1996; she was said to have peripheral 
neuropathy.  She was subsequently given profile limitations 
accordingly.


On reserve physical examinations in March 1999 and September 
1999, she reported that she had a history of cramps in her 
legs.  On the former, there was no history or clinical 
findings of peripheral neuropathy.  On the latter, it was 
noted that she had a profile for "no running", and that she 
had been told by her orthopedist that if she continued to run 
should would not be able to continue to do so.  Complaints 
included both knees collapsing, but the diagnosis was noted 
to be "peripheral neuropathy."

On VA special neurological evaluation in October 2006, her 
history was noted.  She said that she had had various 
problems with numbness, particularly in the right lower 
extremity.  On examination, reflexes were 1+ at upper 
extremities, knees and ankles.  She had diminished pin prick 
sensation in the right lateral lower leg and dorsum of her 
foot.  An EMG and nerve conduction studies were recommended 
to determine if this was due to lumbar radiculopathy or 
peripheral neuropathy; she apparently cancelled and did not 
report for those appointments. 

In assessing her claim, while she has a somewhat vague post-
service history and diagnosis of peripheral neuropathy, this 
was not present in service or to a compensable degree within 
a year of separation.  And whatever may be causing the 
symptomatic problem now, particularly in her lower right 
extremity, the aggregate evidence of record and medical 
opinion does not find it to be due to anything of service 
origin.  

D.  Left shoulder disorder

As noted above, a report of the veteran's entrance 
examination is not of record.  There is nothing else of 
record relating any of her claimed current problems with pre-
service origin, and she is not claiming aggravation but 
rather incurrence.  

On a report of a physical examination in June 1981, she gave 
a negative history and no signs were noted of a left shoulder 
disorder.

In December 1981, she complained of pain in her left shoulder 
and arm, and numbness in her 4th and 5th digits since the 
previous night.  She had fallen down the stairs.  X-rays were 
negative.  On examination, there was full range of motion and 
no gross deformity of the shoulder.  She demonstrated 
crepitance on abduction and adduction on internal rotation.  
Diagnosis was 1st degree acomioclavicular separation.  She 
was prescribed a Cravate with no clavicular strap, and 
limited from doing push-ups and pull-ups for three days.  
Several days later, she was still having slight tenderness.  
Later that month, she complained of ongoing left shoulder 
problems and said that due to favoring, she had also 
developed right scapular burning and pain.

In January 1982, she complained of a history of 14 hours of 
pain in her left shoulder, back and arm to the elbow.  X-rays 
were negative.  There was full range of motion on examination 
and some muscle tenderness.  Diagnosis was muscle sprain for 
which Norgesic forte and heat were prescribed.

On the separation examination in April 1982, she made no 
reference to a shoulder problem and there were no abnormal 
shoulder findings on examination.  She had been cleared by 
the orthopedic department.

On a reserves physical examination in June 1986, June 1990, 
February 1994, and March 1999, there were neither complaints 
nor findings of a left shoulder disorder.

On a reserve "5 year's" physical examination in September 
1999, there was no history or clinical findings of any left 
shoulder disorder.
 
On a special VA orthopedic examination in February 2005, her 
history from 1982 when she fell on her left shoulder was 
noted.  Her current left shoulder findings on examination 
included range of motion of 0-160 degrees on both forward 
flexion and abduction; extension of 0-30 degrees; and 
internal and external rotation of 0-80 degrees, which was 
equal to the right shoulder.  She said her left shoulder 
bothered her from time to time with an achy pain for which 
she had had no treatment.  There was breakaway weakness but 
no apprehension sign.  Impingement tests were negative and 
there was no palpable tenderness along the deltoid or 
anterior acromion.  X-rays of the left shoulder were normal.  
Diagnosis was "normal left shoulder examination".  In 
providing an opinion, the examiner noted her in-service and 
post-service complaints, her recent care by private 
physicians, and the current findings and concluded that 
"there is no correlation between her current complaint and 
those areas of concern noted on the service medical record 
entries".

On VA examination by a board certified orthopedist in October 
2006, the veteran said that her shoulders bothered her some 
due to arthritis or bursitis, but she pretty much just put up 
with it.  She said that her shoulders did not limit her 
activity.  On examination, there was no specific point 
tenderness.  She could flex to 170 degrees, abduct to 150 
degrees, extend to 30 degrees, and externally and internally 
rotate to 80 degrees, in both shoulders.  She had good muscle 
tone and strength although there was some suggestion of 
breakaway weakness with muscle testing.  Impingement test was 
negative.  X-rays of the left shoulder was negative.  The 
examiner felt that the left shoulder examination was normal.  
The orthopedist concluded that on review of the entire claims 
folder to include all medical records, and a comprehensive 
examination of the veteran, that there was no evidence to 
suggest that her present musculoskeletal issues were at all 
related to her service.   

In summary, the veteran's left shoulder history of complaints 
is noted.  And to the extent that the lay statement and the 
veteran's comments and testimony purport to show continuity 
of symptomatology since separation from service, such 
evidence is relevant only where a disorder noted in service 
is not shown to be chronic.  See 38 C.F.R. § 3.303(b).  
However, in this case, there is no continuity of 
symptomatology since then.  See 38 C.F.R. § 3.303(b); see 
also Maxson v. West, supra.  And more important, there is no 
current chronic left shoulder disability for which service 
connection might be warranted.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim and that, therefore, the benefit-of-the-
doubt provisions of section 5107(b) are inapplicable.

E.  Residuals of a right ankle injury

An entrance examination report is not of record.  There is 
nothing else of record relating any of her claimed current 
problems with pre-service origin, and she is not claiming 
aggravation but rather incurrence.  

On a report of a physical examination in June 1981, she gave 
a negative history and no signs were noted of a right ankle 
injury.

A clinical notation from Ft. McClellan in November 1981 
indicates that she was in her first week of basic training 
and had twisted her right ankle the day before.  [Two days 
later she explained that she had fallen over a rock]  There 
was lateral right ankle pain without swelling an full range 
of motion.  Ligaments were intact.  McMurray sign was 
negative.  The pertinent diagnosis was mild ankle sprain.  
She was given a limitation of profile to include no jumping 
or marching for 48 hours.  

Later in November 1981, she again complained of right ankle 
pain that went up to her calf and she had trouble walking.  
There was mild swelling but full range of motion.  Stain of 
the right ankle and Achilles tendonitis were diagnosed.  Heat 
and medication was prescribed and she was given a profile 
limitation.

In December 1981, the veteran complained of having a lump in 
her right ankle for six weeks.  She was said to have a 
history of severe right ankle sprains.  Range of motion was 
full and there was some discoloration.  On examination, there 
was crepitus to the lateral aspect of the right ankle and 
slight erythema.  Tendonitis was diagnosed.  Hot soaks and 
ASA were prescribed.

In January 1982 when being treated for an upset stomach, she 
noted that she continued to have tenderness and mild 
crepitation in the right ankle.

In January 1982, the veteran complained of right hip, thigh 
and knee pain for 5 days.  The pain was in the medial 
anterior groin area to the thigh, part of the right knee and 
ankle.  The lateral malleolus of the right ankle was filled 
with fluid.  Sartorius muscle strain was diagnosed, and a 
possible ganglion for which padded boots or tennis shoes were 
recommended.  

In March 1982 she was brought to the emergency room after 
having again stepping in a hole and twisting her right ankle.  
The right ankle was tender over the extensor tendons and 
navicular had full tension.  X-rays confirmed an old avulsion 
fracture of the navicula.  She was given crutches.  Diagnosis 
was strain, extensor tendon.  She was not to do PT, run or 
march for 3 days.  In early April 1982, it was noted that she 
had received ultrasound with hydrocortisone cream to the 
right navicular; crutches had been fitted and issued; and she 
received treatment for two days and did not return.

In early April 1982, she said she had heard the right ankle 
pop that morning while running and developed a burning 
sensation.  Mild swelling and weakness was noted in the right 
ankle, and she was told to use no boots for 3 days and wear 
tennis shoes; to daily soak the foot; do ankle strengthening 
exercise; and use an ace wrap.

On the separation examination in April 1982, she only 
mentioned the history of a possible stress fracture.  She had 
been cleared by the orthopedic department.  There were no 
abnormal findings on examination.

On reserves physical examinations in June 1986, June 1990, 
February 1994 and March 1999, there were neither complaints 
nor findings of a right ankle injury.

A private's physician chit to permit her to walk in lieu of 
running during PT dated in April 1995 is of record; she was 
said to be suffering from chronic foot strain.  

On reserve physical examinations in March 1999 and September 
1999, she reported that she had a history of cramps in her 
legs.  On the latter, it was noted that she had a profile for 
"no running", and that she had been told by her orthopedist 
that if she continued to run should would not be able to do 
so.  Complaints included both knees collapsing, but the 
diagnosis was noted to be "peripheral neuropathy."  There 
was no specific complaint or finding with regard to her 
ankle.  She checked a history of "swollen joints" which she 
clarified to mean swollen feet "(edema?)" and ankles and 
calves when she ran.

On a special VA orthopedic examination in February 2005, her 
prior hip, ankle and knee problems were noted.  On 
examination of the right ankle, there was no obvious swelling 
or synovial thickening or fusion.  Range of motion of the 
right ankle was equal to the left ankle, with plantar flexion 
of 0-45 degrees, dorsiflexion of 0-15 degrees; with normal 
stability and negative anterior drawer sign.  X-rays of the 
right ankle showed mild osteoarthritis.  In providing an 
opinion, the examiner noted her in-service and post-service 
complaints, her recent care by private physicians, and the 
current findings and concluded that "there is no correlation 
between her current complaint and those areas of concern 
noted on the service medical record entries".

On special VA examination in October 2006, her prior history 
of right ankle problems was noted.  On examination she had 
some tenderness near the sole of the foot.  The ankle itself 
was not tender and seemed stable.  At times, there was some 
give-way muscle testing to dorsiflexion and planar flexion as 
well as inversion and eversion of the ankle.  Range of motion 
was 0-45 degrees on plantar flexion, 0-15 on dorsiflexion, 
without signs of instability.  Right ankle X-rays were normal 
and the examination was described as normal.  The board 
certified examining orthopedist concluded that on review of 
the entire claims folder to include all medical records, and 
a comprehensive examination of the veteran, that there was no 
evidence to suggest that her present musculoskeletal issues 
were at all related to her service.   

In assessing the veteran's right ankle claim, her symptomatic 
history is noted above.  However, as cited in other contexts 
herein, to the extent that the lay statement and the 
veteran's comments and testimony purport to show continuity 
of symptomatology since her separation from service, such 
evidence is relevant only where a disorder noted in service 
is not shown to be chronic.  See 38 C.F.R. § 3.303(b).  

The Board has no reason to doubt the veteran's discussion of 
her in-service and post-service complaints, but, under the 
law, cause and effect of claimed disability are medical 
determinations.  In this regard, the aggregate evidence of 
record shows that any right ankle problem on active duty or 
while in the reserves was not due to trauma from which there 
were any chronic residuals; and medical opinion has now 
concluded that there simply is no evidence of a current right 
ankle disability of a chronic nature including any of service 
origin.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim with regard to her right ankle, and that, 
therefore, the benefit-of-the-doubt provisions of section 
5107(b) are inapplicable.

F.  Left Achilles tendonitis

A report of the veteran's entrance examination is not of 
record.  There is nothing else of record relating any of her 
claimed current problems with pre-service origin, and she is 
not claiming aggravation but rather incurrence.  

On a report of a physical examination in June 1981, she gave 
a negative history and no signs were noted of a left Achilles 
tendonitis.

In November 1981, the veteran said she had tripped over a 
rock that morning and had tenderness in the left ankle.  Left 
Achilles tendon pain was diagnosed with full range of motion, 
mild swelling and crepitus.  Left Achilles tendonitis was 
diagnosed.  The ankle was taped and she was returned to duty.  
She was instructed to leave the taping in place for 5 days 
and take Motrin.

In December 1981, she complained of pain in the back of her 
heels for two weeks. She said that the heels squeaked when 
she walked.  On examination, the left Achilles tendon was 
slightly swollen with crepitus, and tender to palpation.  
Left Achilles tendonitis was diagnosed.  She was told to wear 
tennis shoes for two days, and to do no running, jumping or 
marching for 2 days.  She was given stretching exercises.

On the separation examination in April 1982, she made no 
reference to a left Achilles tendon problem and there were no 
findings of abnormalities on examination.  She had been 
cleared by the orthopedic department.

On reserves physical examinations in June 1986, June 1990 and 
February 1994, there were neither complaints nor findings of 
left Achilles tendonitis.

A private's physician chit to permit her to walk in lieu of 
running during PT dated in April 1995 is of record; she was 
said to be suffering from chronic foot strain. 

On a reserve physical examination in March 1999, she reported 
that she had a history of cramps in her legs.  There was no 
history or clinical findings of peripheral neuropathy.

On special VA orthopedic examination in February 2005, her 
history was noted.  On examination, there was no tenderness 
to palpation of the left Achilles tendon area.  She had 
normal tendon contours.  The left Achilles tendon examination 
was described as normal.  In providing an opinion, the 
examiner noted her in-service and post-service complaints, 
her recent care by private physicians, and the current 
findings and concluded that "there is no correlation between 
her current complaint and those areas of concern noted on the 
service medical record entries".

Om VA examination in October 2006, her left Achilles tendon 
history was noted.  On examination, she said it did not 
bother her much now although it had in the past  She could 
not wear pumps but wore tennis shoes with good arch supports.  
As in the case of her right ankle, she said she would have 
foot pain if she stood for a long time.  She tried to avoid 
stairs and might give herself Motrin before a walk with her 
husband.  On examination, there was no specific tenderness 
and pulses were good.  Motions were the same as in the right 
foot/ankle (cited above).  Ankle X-rays were negative and the 
examination was described as normal.  The board certified 
examining orthopedist concluded that on review of the entire 
claims folder to include all medical records, and a 
comprehensive examination of the veteran, that there was no 
evidence to suggest that her present musculoskeletal issues 
were at all related to her service.   

Again, the Board has no reason to doubt the veteran's 
discussion of her in-service and post-service complaints, 
but, under the law, cause and effect of claimed disability 
are medical determinations.  In this regard, the aggregate 
evidence of record shows that any left Achilles tendonitis 
problem on active duty or while in the reserves was not due 
to trauma from which there were any chronic residuals; and 
medical opinion has now concluded that there simply is no 
evidence of a current left Achilles tendon disability of a 
chronic nature including any of service origin.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim with regard to her left Achilles 
tendonitis, and that, therefore, the benefit-of-the-doubt 
provisions of section 5107(b) are inapplicable.

G.  Right patellofemoral disorder (residuals of a right knee 
injury)

As above, a report of the veteran's entrance examination is 
not of record.  There is nothing else of record relating any 
of her claimed current problems with pre-service origin, and 
she is not claiming aggravation but rather incurrence.  

On a report of a physical examination in June 1981, she gave 
a negative history and no signs were noted of a right knee 
disorder.

A clinical notation from November 1981 indicates that she was 
in her first week of basic training and had twisted her right 
ankle and knee the day before.  [Two days later she explained 
that she had fallen over a rock]  There was lateral right 
ankle pain without swelling an full range of motion.  
Ligaments were intact.  McMurray sign was negative; there was 
patellar crepitus.  The pertinent diagnosis was mild ankle 
sprain with patellofemoral pain.  She was given a limitation 
of profile to include no jumping or marching for 48 hours.  
When seen two days later, she complained of some swelling and 
discoloration of the ankle and she had constant moderate 
pain.  Examination showed no swelling, full range of motion, 
and tenderness over the ligament.  Mild ankle strain was 
diagnosed  

In January 1982, the veteran complained of right hip, thigh 
and knee pain for 5 days.  The pain was in the medial 
anterior groin area to the thigh, part of the right knee and 
ankle.  The lateral malleolus of the right ankle was filled 
with fluid.  Sartorius muscle strain was diagnosed, and a 
possible ganglion for which padded boots or tennis shoes were 
recommended.  

In February 1982, she complained of right hip pain which ran 
down the thigh to the knee.  She said she had had this for 3 
weeks,.  X-rays were negative as were clinical findings.  
Although a diagnosis was not made, she was put on crutches 
and restrictions for 7 days.  

On the separation examination in April 1982, she only 
mentioned the history of a possible stress fracture.  She had 
been cleared by the orthopedic department.  There were no 
complaints or abnormal findings relating to her right knee.

On reserves physical examinations in June 1986, June 1990 and 
February 1994, there were neither complaints nor findings of 
any right knee injury; on the earliest of these, she said she 
had a history of being hospitalized in the past for a right 
hip injury and for having a baby. 

On a reserve physical examination in March 1999, she reported 
that she had a history of cramps in her legs.  There was no 
history or clinical findings of a right knee disorder.

On a "5 year's" reserve physical examination in September 
1999, she reported that she had a history of cramps in her 
legs.  It was noted that she had a profile for "no 
running", and that she had been told by her orthopedist that 
if she continued to run should would not be able to continue 
to do so.  Complaints included both knees collapsing, but the 
diagnosis was noted to be "peripheral neuropathy."  There 
was no specific complaint or finding with regard to her right 
knee.  She checked a history of "swollen joints" which she 
clarified to mean swollen feet "(edema?") and ankles and 
calves when she ran.

A private clinical report shows that in April 1992 she had 
been seen at an emergency room for her right knee after 
having missed a step getting in and out of a truck.  She had 
been in immobilization and using crutches for 24 hours, but 
denied having had prior right knee problems.  A report of a 
private physician order magnetic resonance imaging (MRI) in 
April 1992 is of record.  She had experienced a right knee 
injury and was suspected as having a tear, medial collateral 
ligament or medial meniscus.  X-rays showed joint effusion 
and no sign of fracture or other osseous abnormality.  It was 
concluded that she had a severe, grade I-II tear to the 
medial collateral ligament and findings consistent with an 
oblique meniscal tear.

Reports are of record from DLF, M.D., who did a right knee 
arthroscopy in September 2002 with good results. 

On special VA orthopedic examination in February 2005, her 
entire right knee history was noted.  On examination, she had 
tenderness along the patellofemoral joint in both knees.  
Range of notion of her right knee was equal to that of the 
left knee at 0-130 degrees flexion with further flexion in 
her right knee not limited by anything except for her thigh 
girth and some arthroscopic scars from her recent surgery.  
The right knee was stable.  

X-ray of the right knee showed patellofemoral arthritic 
changes (as did that of the left).  In providing an opinion, 
the examiner noted her in-service and post-service 
complaints, her recent care by private physicians, and the 
current findings and concluded that "there is no correlation 
between her current complaint and those areas of concern 
noted on the service medical record entries".

On VA examination in October 2006, her right knee history was 
noted.  On examination, she was found to have some 
generalized right knee soreness without point tenderness.  
She had some slight patellofemoral crepitus with flexion of 
the right knee.  The knee was stable, pulses were good and 
she had no calf pain.  X-rays confirmed the presence of 
patellofemoral joint degenerative joint disease of both 
knees, right greater than left.  The board certified 
examining orthopedist concluded that on review of the entire 
claims folder to include all medical records, and a 
comprehensive examination of the veteran, that there was no 
evidence to suggest that her present musculoskeletal issues 
were at all related to her service.   

In this particular issue, like that with regard to the right 
hip, the veteran did experience an in-service trauma to the 
knee.  And the Board has no reason to doubt the veteran's 
discussion of her in-service and post-service complaints, 
but, under the law, cause and effect of claimed disability 
are medical determinations.  In this regard, the aggregate 
evidence of record shows that any right knee problem on 
active duty or while in the reserves was not due to trauma 
from which there were any chronic residuals.  Medical opinion 
has now concluded that while she now has patellofemoral 
arthritic changes of a mild nature, there simply is no 
evidence to support that this current right knee disability 
is a chronic residual of service origin.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim with regard to her 
right knee, and that, therefore, the benefit-of-the-doubt 
provisions of section 5107(b) are inapplicable.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
right hip injury; on the merits, service connection for a 
right hip injury is denied.

Service connection for defective hearing is denied.

Service connection for peripheral neuropathy is denied.

Service connection for a left shoulder disorder is denied.

Service connection for residuals of a right ankle injury is 
denied.

Service connection for left Achilles tendonitis is denied.

Service connection for a right patellofemoral disorder, 
claimed as residuals of a right knee injury, is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


